Title: To George Washington from Major General Artemas Ward, 20 May 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 20 May 1776

I am to inform your Excellency that yesterday afternoon Captain Mugford in the armed Schooner Franklin, fell down in order to go out on a Cruise but got a ground near Point Shirley in the Evening. Major Frazers little armed Schooner went down at the same time with the Franklin, and anchored not far from her; about midnight a number of sail and other Boats from the Men of War attacked the two armed Schooners, the people on board Major Frazer’s cut their cable and came up; Capt. Mugford was very fiercely attacked by twelve or thirteen Boats full of Men, but he and his Men exerted themselves with remar[ka]ble Bravery, beat off the Enemy, sunk severy of their Boats and killed a number of their men, it is supposed they lost sixty or seventy. The intrepid Captain Mugford fell a little before the Enemy left his Schooner, he was ran through with a lance while he was cutting off the hands of the Pirates as they were attempting to board him; and it is said that with his own hands he cut off five pair of theirs: no other Man was either killed or wounded on Board the Franklin.
These are all the particulars which I have been able to collect,

as but one man has yet come up from the Schooner this morning. I am Your Excellencys Obedient Humble Servant

Artemas Ward


P.S. Mr Mugford was not commiss[ion]ed Captain of the Franklin, but Master, and as the other Officers had left the Schooner he took the Command.

